Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kume (US 2009/0244338, hereinafter Kume).
Re claim 1, Kume discloses, a solid-state image sensor comprising: an effective pixel (1, 3) configured to generate an analog signal according to an amount of received light using a power supply from a power supply line as an effective pixel signal (par [0024]); a correction signal generation unit (5) configured to generate an analog signal including a noise component generated in the power supply line as a correction signal (pars [0024], [0026]); a selection circuit (4) configured to sequentially select and output the effective pixel signal and the correction signal (pars [0024], [0026]); an analog-digital converter (102) configured to perform processing of converting the output effective pixel signal into a digital signal and outputting the digital signal as effective pixel data and processing of converting the output correction signal into a digital signal and outputting the digital signal as correction data (pars [0026]-[0030]); and a signal processing unit (7 and/or 117) configured to correct the effective pixel data on a basis of the correction data (par [0032]).
Re claim 5, Kume discloses the limitations of claim 1 including further comprising: a timing control unit (7) configured to control operation timing of the selection circuit, wherein a predetermined number of the selection circuits is arrayed (4), and the timing control unit causes any one of the predetermined number of selection circuits to output the correction signal and causes the remaining selection circuits to output the effective pixel signal (pars [0026], [0029]).
Re claim 6, Kume discloses the limitations of claim 5 including wherein the timing control unit sequentially selects the predetermined number of selection circuits in a predetermined order and causes the selected selection circuit to output the correction signal (pars [0026]-[0030]).
Re claim 8, Kume discloses the limitations of claim 1 including wherein a predetermined number of the effective pixels is arrayed in a pixel array unit in a two-dimensional grid manner, the pixel array unit is divided into a plurality of effective pixel areas, and the selection circuit 
Claims 13 and 14 are rejected for the reasons stated in claim 1. The imaging device and method steps as claimed would have been anticipated by the sensor of Kume.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume.
Re claim 2, Kume discloses the limitations of claim 1 including a light shielded pixel (2) but fails to explicitly disclose wherein the correction signal generation unit includes a shielded light shielding pixel. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the correction signal generation unit and shielded pixel in order to conserve space on the chip and create more room for light gathering pixels.
Re claim 4, Kume discloses the limitations of claim 1 but fails to explicitly describe the ADC as a SARADC. 
Official Notice is taken to note that utilizing SARADC is notoriously well known and used in the related art.
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to combine SARADC with the sensor of Kume in order to convert a continuous analog waveform into a discrete digital representation using a binary search through all possible quantization levels before finally converging upon a digital output for each conversion – to accurately digitize the analog signal.

Claims 7 and  9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume as applied to claim 5 above, and further in view of Tokairin (US Patent No. 10,263,625, hereinafter Tokairin).
Re claim 7, Kume discloses the limitations of claim 5 but fails to explicitly disclose limitations which are disclosed by Tokairin as follows: wherein the timing control unit generates a random number indicating any one of the predetermined number of selection circuits, selects the selection circuit indicated by the random number, and causes the selected selection circuit to output the correction signal (col 3 line 64 – col 4 line 16).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the timing control unit generates a random number indicating any one of the predetermined number of selection circuits, selects the selection circuit indicated by the random number, and causes the selected selection circuit to output the correction signal of Tokairin with the sensor of Kume in order to reduce timing/selection errors by controlling the delay amount.
Re claim 9, the combination of Kume and Tokairin discloses the limitations of claim 7 but fails to explicitly disclose wherein the effective pixels are arrayed in a Bayer array in the pixel array unit.
Official Notice is taken to note that utilizing a Bayer pattern is notoriously well known and used in the related art.
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to combine a Bayer pattern with the sensor of Kume in order to convert capture light and form a color image from R, G, and B spectrum.
Re claim 10, the combination of Kume and Tokairin discloses the limitations of claim 7 but fails to explicitly disclose wherein each of a plurality of adjacent effective pixels in the pixel array unit photoelectrically converts light in same color to generate the effective pixel signal.
Official Notice is taken to note that utilizing adjacent pixels convert light in a same color such as a Bayer pattern is notoriously well known and used in the related art.
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to combine a Bayer pattern with the sensor of Kume in order to convert capture light and form a color image from R, G, and B spectrum.
Re claim 11, the combination of Kume and Tokairin discloses the limitations of claim 7 but fails to explicitly disclose wherein a pair of the adjacent effective pixels in the pixel array unit are pixels for detecting a phase difference of a pair of images.
Official Notice is taken to note that utilizing adjacent pixels to detect phase difference is notoriously well known and used in the related art.
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to combine wherein a pair of the adjacent effective pixels in the pixel array unit are pixels for detecting a phase difference of a pair of images with the sensor of Kume in order to convert detect light intensity differences for autofocus purposes.
Re claim 12, the combination of Kume and Tokairin discloses the limitations of claim 7 including wherein a plurality of effective pixels having different light receiving areas from one another is arrayed in the pixel array unit (Kume fig 3).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696